Citation Nr: 0930719	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-08 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to non-service connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1954.  The appellant seeks benefits as the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the appellant's claims of 
entitlement to service connection for the cause of the 
Veteran's death and entitlement to non-service connected 
death pension benefits.

In June 2009, the appellant and her daughter testified before 
the undersigned Acting Veterans Law Judge, seated at the RO 
in Detroit, Michigan.  A transcript of the hearing has been 
associated with the claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the June 2009 hearing before the Board, 
the appellant withdrew her appeal as to the issue of 
entitlement to service connection for the cause of the 
Veteran's death.

2.  The appellant's countable annual income for VA pension 
purposes exceeds the established income limit for receipt of 
payment for non-service connected death pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for the cause 
of the Veteran's death have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for entitlement to non-service connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
1503, 1541 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.3(b)(4), 
3.23, 3.271, 3.272 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
personally filed by the appellant without his or her express 
written consent.  38 C.F.R. § 20.204(c) (2008).

In March 2008, the appellant submitted an Appeal To Board Of 
Veterans' Appeals  (VA Form 9) thereby perfecting her appeal 
as to the issue of entitlement to service connection for the 
cause of the Veteran's death, as identified in the February 
2008 Statement of the Case.  At the time of her June 2009 
hearing before the Board, however, the appellant stated that 
she was withdrawing the appeal as to the issue of entitlement 
to service connection for the cause of the Veteran's death.  
The Board finds that the appellant's statement indicating her 
intention to withdraw the appeal as to this issue, once 
transcribed as a part of the record of her hearing, satisfies 
the requirements for the withdrawal of a substantive appeal.  
Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the appellant has withdrawn her claim of entitlement to 
service connection for the cause of Veteran's death, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board, therefore, 
has no jurisdiction to review the appellant's claim as to 
such issue and must dismiss the same.

Duties to Notify and Assist the Appellant

With respect to the appellant's claim for entitlement to non-
service connected death pension benefits, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  As the issue on appeal is controlled by 
the appellant's level of annual income, there is no medical 
controversy and development of any medical evidence would 
have no bearing on the decision.  The appellant has provided 
financial information for the period in question.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available or is not 
part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).



Non-Service-Connected Death Pension

Death pension benefits are generally available for surviving 
spouses, as a result of the Veteran's non-service connected 
death.  38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2009).  An 
appellant is entitled to these benefits if the Veteran served 
for 90 days or more, part of which was during a period of 
war; or, if the Veteran served during a period of war and was 
discharged from service due to a service-connected disability 
or had a disability determined to be service-connected, which 
would have justified a discharge for disability; and, if the 
appellant meets specific income and net worth requirements.  
See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4) (2008).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23 
(2008).  In determining income for this purpose, payments of 
any kind from any source are counted as income during the 12-
month annualization period in which received unless 
specifically excluded.  38 U.S.C.A. § 1503 (West 2002); 38 
C.F.R. § 3.271 (2008).  In determining annual income, all 
payments of any kind or from any source including salary, 
retirement or annuity payments, or similar income, which has 
been waived, shall be included except for listed exclusions.  
See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  

Exclusions from income include the expenses of the Veteran's 
last illness and burial and for the Veteran's just debts, 
debts not incurred to secure real or personal property, if 
paid by the appellant.  38 C.F.R. § 3.272(h) (2008).  Such 
expenses may be deducted only for the 12-month annualization 
period in which they were paid.  38 C.F.R. § 3.272(h).  
Exclusions from income do not include Social Security 
disability benefits.  38 C.F.R. § 3.272.  Such income is 
therefore included as countable income.  Medical expenses in 
excess of five percent of the maximum income rate allowable, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period; to the 
extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii) (2008).
The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21 (2008).  The total maximum annual pension rates (MAPR) 
for a surviving spouse with no dependents, effective December 
1, 2006, was $7,329.00, and effective December 1, 2007, was 
$7,498.00.  The MAPR for a surviving spouse with no 
dependents, effective December 1, 2008, is $7,933.00.  
See 38 C.F.R. § 3.23(a)(5) (2008); VA Manual M21-1, Part I, 
Appendix B.

The Veteran in this case served on active duty from March 
1952 to March 1954, during the Korean Conflict.  The Veteran 
died in May 1967.  Thus, as the Veteran served for 90 days or 
more, part of which was during a period of war, in order to 
be entitled to non-service connected death pension benefits, 
the appellant must only meet the specific income and net 
worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 
3.3(b)(4).

The appellant filed her claim for non-service connected death 
pension benefits in August 2007.  The appellant reported 
Social Security income of $714.00 monthly, and reported 
medical expenses totaling $784.35.  The appellant did not 
report that she had any dependents.  

The appellant's reported monthly Social Security income was 
verified by the RO in September 2007.  The report indicated 
that the appellant had been receiving $807.50 per month since 
December 2006.

Thus, at the time of the September 2007 rating decision, the 
RO considered the appellant's yearly income of $9690.00 and 
Medicare premium costs of $1,122.00 to determine that the 
balance, $8,568.00, was greater than the MAPR at that time, 
$7,329.00.  The RO did not consider the appellant's medical 
expenses, as such were, singly, not in excess of $366.45, or 
five percent of the MAPR.  The Board notes that even if the 
RO had deducted the appellant's listed medical expenses, her 
income for VA pension purposes would have still been greater 
than the allowable limit.  

The appellant submitted an Improved Pension Eligibility 
Verification Report (VA Form 21-0518-1) and Medical Expense 
Report (VA Form 21-8416) dated in September 2007.  The 
appellant reported that her monthly Social Security income 
was $714.00, and her monthly income from an unrelated pension 
was $568.00.  The appellant reported medical expenses 
totaling $846.22.  

Based upon the appellant's September 2007 submission, 
considering her yearly income, $16,506.00, Medicare premium 
costs of $1,122.00, and medical expenses of $846.22, the 
balance, $14,537.78, was greater than the MAPR at that time, 
$7,329.00.  As the appellant's medical expenses were, in the 
aggregate, in excess of $366.45, or five percent of the MAPR, 
such were excluded from the appellant's income.  

At the time of the June 2009 hearing before the Board, the 
appellant submitted, with a waiver of RO consideration, a VA 
Form 21-0518-1 and VA Form 21-8416.  Such indicates that the 
appellant reported that her monthly Social Security income 
was $777.00, and her monthly income from an unrelated pension 
was $597.00.  The appellant reported her monthly medical 
expenses, including her Medicare premiums, to be $585.00.  

Based upon the appellant's June 2009 submission, considering 
her yearly income, $16,854.00, and yearly medical expenses of 
$7020.00, including her Medicare premiums, the balance, 
$9,834.00, is greater than the current MAPR, $7,933.00.  As 
the appellant's medical expenses were, in the aggregate, in 
excess of $397.00, or five percent of the current MAPR, such 
were excluded from the appellant's income.  

As discussed above, the RO verified the appellant's monthly 
Social Security income in September 2007, and such was 
reported to be $807.50, since December 2006.  The appellant, 
however, in her VA Form 21-0518-1 dated in September 2007 and 
June 2009, and at the time of her June 2009 hearing before 
the Board, reported that her monthly Social Security was less 
than $807.50.  The Board, when calculating the appellant's 
income for VA pension purposes, used $807.50 as the 
appellant's monthly Social Security income amount.  However, 
the Board notes that even if one of the lesser amounts, as 
reported by the appellant, had been used to calculate the 
appellant's income for VA pension purposes, such income would 
have still been greater than the allowable limit.  

As the appellant's annual income exceeds the current MAPR, 
and has exceeded the MAPR in effect during the appellate 
period, for the award of non-service connected death pension 
benefits for a surviving spouse with no dependents, the claim 
of entitlement to non-service connected death pension 
benefits must be denied due to excessive yearly income.

While the Board is sympathetic to the appellant's loss, and 
recognizes the Veteran's honorable service to his country, it 
is bound by the laws and regulations governing VA benefits.  
Because Congress prohibits the payment of VA death pension to 
those whose countable income exceeds statutory limits, and 
the appellant's income exceeds those limits, she is not 
legally entitled to VA death pension benefits.

The appellant should understand that should her income 
decrease, or if the amount that she pays out in the form of 
unreimbursed medical expenses increases, she may reapply for 
improved death pension benefits.






	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for the cause 
of the Veteran's death is dismissed.

Entitlement to non-service connected death pension benefits 
is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


